EXHIBIT 10.7

 

PROMISSORY NOTE AGREEMENT

 



Loan Amount: $11,000  

United States Dollars

Due: June 30, 2018

 



 

For value received, being USD$11,000, the undersigned, Intellisense Solutions
Inc., promises to pay to TRIUS HOLDINGS LIMITED (“Holder”), the sum of Eleven
Thousand United States Dollars (USD$11,000), with interest on so much of the
Principal Sum as shall from time to time remain unpaid, at a rate which is eight
percent (8%) percent per annum calculated annually after the Principal Sum is
advanced to the undersigned, payment to be made by money wire payable to and
delivered to TRIUS HOLDINGS LIMITED , Office 009, Ebene Junction, Rue de la
Democratie Ebene, Republic of Mauritius (the “Principal Amount” and interest
herein collectively referred to from time to time as the “Secured Moneys”).

 

The whole of the Secured Moneys shall be paid to the Holder on or before June
30, 2018 The undersigned herein waives presentment, demand, notice of dishonor
and protest or further notice of any kind and agrees that it shall remain liable
in respect of this Note as if presentment, demand, notice of dishonor and
protest had been duly made or given.

 

Dated this 30th day of June, 2017.

 



 [inll_ex107img2.jpg]

Intellisense Solutions Inc.  



 